Per Curiam,. This is an appeal from a judgment for $60.63 against appellant for goods alleged to have been sold to him by appellee. The case was submitted to the court without a jury, and the only issue is one of fact and relates to the question whether the goods were ordered by appellant and sold upon his credit, or whether they were sold to a corporation of which he was the chief officer. There is a conflict in the evidence, but we are inclined to say that the preponderance is against appellant. However that may be, the evidence fully supports the finding of the trial judge who had the opportunity of seeing and hearing the witnesses, and thus more intelligently determining the truth of the matter, than it is possible for a reviewing court to do. The judgment of the Superior Court will be affirmed. Judgment affii'med.